DISSENTING OPINION.
I am compelled to dissent, not because of anything said in the majority opinion but because I feel that this court has no jurisdiction to pass upon the merits of this prohibition proceeding.
While it is true that a relator in prohibition need not be a party to the suit in the lower court (State ex rel. v. Wurdeman,304 Mo. 583), and that prohibition may be brought by any person injuriously affected by the action of the court which the relator seeks to prevent, it may not be instituted by a person or persons having no such interest. [State v. Superior Court, 111 Am. St. Rep. 915, 970, 971.] A taxpayer has no interest, in the sense that that word is used herein, in the things sought to be prohibited in this proceeding (State ex rel. v. Main (Wash.), 113 P. 632, and therefore, cannot confer jurisdiction upon this court by filing a petition for the writ. In the case last cited the court said, l.c. 633:
"The practice of considering applications for writs of prohibition, at the instance of a taxpayer only, to stay judicial proceedings, will no longer be tolerated in this court. The orderly proceedings in the administration of justice cannot be frustrated or suspended in such manner. If the relator may have a hearing as a taxpayer for alleged error in the drawing of a grand jury, it is obvious that he can with equal propriety apply for a writ to stay the hand of the court for every prejudicial error committed in the trial of a criminal case. There is no difference between this case and one where error is alleged in the drawing or empaneling of a petit jury for the trial of criminal cases. Nor does it differ in principle from a case where error is alleged in overruling a demurrer to an information charging the commission of a felony. It is obvious that, if the right of a taxpayer to apply for a writ of prohibition against a judicial act is once conceded, *Page 772 
the principle could be definitely extended, and the practice would become intolerable.
"Applications of this kind are not to be confounded with those where a taxpayer seeks to enjoin the commission of some illegal act of a municipal corporation or its officers. Such cases rest upon entirely different principles."
This case should be stricken from the docket.